CHARLES A. CARROLL, Circuit Judge.
January 9,1956: The basis of the appeal is an order of the lower court dated December 6, 1954, setting aside a judgment and granting a new trial.
Under section 2.6 (d), 1954 rules of civil procedure, an order granting a new trial must contain a statement of the ground or grounds upon which the motion is granted, and the order granting a new trial in this case does not state such ground or grounds, whereupon, the order vacating the judgment and granting a new trial is reversed.
In the event a new or supplemental order is made by the lower court which will comply with the rule referred to, the matter may be brought on again for hearing before this court on the present appeal and briefs, in the interest of saving time and expense to the parties if it is agreeable to the attorneys to do so, and the attorneys for the parties have indicated their agreement to this feature — provided that the parties may have time for filing additional briefs if they desire it following the court’s statement of such grounds, in which event the appellant would have ten days for sup*183plemental brief and the appellee ten days thereafter, and the appellant five days additional for possible reply brief. It is so ordered.
July 13, 1956: Following the order of this court dated January 9,1956, the lower court supplemented the order setting aside plaintiff’s judgment and granting a new trial, by setting out the court’s grounds, and the matter having then come on for hearing before this court, and this court having heard arguments of counsel and having considered the record and briefs, and no error having been made to appear, the order appealed from is affirmed.